—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kangs County (Rappaport, J.), dated March 12, 1998, as granted that branch of the motion of the defendants Angelo Cardinale and Frances Cardinale which was for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff was allegedly injured when he slipped and fell on a greasy, oily substance on the sidewalk abutting property owned by the defendants Angelo Cardinale and Frances Cardinale. The premises were leased to the defendant Shop & Save Mini Mart which had placed two dumpsters, supplied by the defendant Stage Carting Co., Inc., on the sidewalk adjacent to the side of the building. The substance on the sidewalk allegedly leaked from the dumpsters.
In opposition to the Cardinales’ motion for summary judgment in which they established their entitlement to judgment as a matter of law, the plaintiff failed to come forward with any evidence that the Cardinales either created the defective condition or caused the defect to occur by a special use of the sidewalk (see, Kaufman v Silver, 90 NY2d 204). Therefore, summary judgment dismissing the complaint insofar as asserted against those defendants was properly granted (see, Alessi v Zapolsky, 228 AD2d 531).
The plaintiff’s remaining contentions are without merit. S. Miller, J. P., Sullivan, Joy and Altman, JJ., concur.